DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
This Office Action is in responsive to the amendments/arguments dated 01/06/2021. Claims 2 and 16 have been cancelled. Claims 1, 3-7, 9, 10, 13-15 and 17-20 have been amended. Currently, claims 1, 3-15 and 17-20 are pending for consideration.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,594,344 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
	The information disclosure statement submitted on 10/02/2020 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
	Claims 1, 3-15 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 1, the best art found during the examination process, Bevelacqua (U.S. PGPub 2012/0299785) and Ananthanarayanan (U.S. Patent 9,337,539), a portable 
Therefore, claims 1 and 3-14 are allowed.
Consider claim 15, it contains similar allowable subject matters as indicated above; therefore, claims 15 and 17-20 are allowed for the same reason.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645